In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-09-00176-CR

____________________


JUSTIN JACOLBY CALLOWAY, Appellant


V.

 
THE STATE OF TEXAS, Appellee

 


On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 07-01911 




MEMORANDUM OPINION

	Pursuant to a plea bargain agreement, appellant Justin Jacolby Calloway pled guilty
to burglary of a building.  The trial court found the evidence sufficient to find Calloway
guilty, but deferred further proceedings, placed Calloway on community supervision for five
years, and assessed a fine of $750.  The State subsequently filed a motion to revoke
Calloway's unadjudicated community supervision.  Calloway pled "true" to four violations
of the conditions of his community supervision.  The trial court found that Calloway violated
the conditions of his community supervision, found Calloway guilty of burglary of a
building, and assessed punishment at two years of confinement in a state jail facility.
	Calloway's appellate counsel filed a brief that presents counsel's professional
evaluation of the record and concludes the appeal is frivolous.  See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).  On September 17, 2009, we granted an extension of time for appellant to file
a pro se brief.  We received no response from appellant.  We reviewed the appellate record,
and we agree with counsel's conclusion that no arguable issues support an appeal.  Therefore,
we find it unnecessary to order appointment of new counsel to re-brief the appeal.  Compare
Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We affirm the trial court's
judgment. (1)
	AFFIRMED.

						_________________________________
							  STEVE McKEITHEN
							         Chief Justice

Submitted on February 9, 2010
Opinion Delivered February 17, 2010
Do Not Publish

Before McKeithen, C.J., Gaultney and Kreger, JJ.
1.  Appellant may challenge our decision in this case by filing a petition for
discretionary review.  See Tex. R. App. P. 68.